— The opinion of the Court was delivered by
Gordon, J.:
The Court below has given us no reason for treating Henry and Michael Charles as trustees of the children of Anna Charles, except that the paper executed by these parties on the 10th of November, 1875, was a family settlement, and *169ought not to be disturbed. But non constat that the disposition by the will of Anna Charles of property in said paper recognized as her own absolute personal estate, will in any way disturb such settlement. On what principle the word “ heirs,” ordinarily a word of limitation, can be turned into the word “ children,” through which the appellees are to take as purchasers, or remainder men, we cannot understand. There is certainly nothing in the paper itself which even remotely indicates such an intention; on the other hand, everything therein recited deads toa contrary conclusion. The subject-matter of the alleged trust was some $3314, which the writing acknowledges to have come to the widow. Anna Charles from the estate of her father Michael Kreider. Without doubt, this money, at that time, belonged to her absolutely. But, why should it not continue so to belong to her ? By this settlement with these children, she received nothing that was not already her own, or that she was not by law entitled to take; hence, there was no consideration on which to support the presumption of a gift in their favor, and that she authorized two of her sons to take charge of this money, as trustees to her .own use during her life, neither altered her right to or power over it, nor vested title of any kind in the petitioner’s. It is, therefore, impossible for us to comprehend by what rule of construction the language of the instrument, now before us, can be so changed, we might say perverted, as to deprive the legatees of Mrs. Charles of that which was bequeathed to them by her will.
The decree of the Court below is now reversed and set aside at the costs of the appellees.